LARSON, Chief Judge:
Contrary to his pleas, the appellant was convicted by a special court-martial with officer members of one specification of communicating a threat and three specifications alleging behavior known generally, and referred to by the parties, as sexual harassment, all in violation of Article 134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 934. He was sentenced to a bad-conduct discharge. The question on appeal is whether the appellant’s behavior as alleged in the *876sexual harassment specifications and as defined for the members by the military judge, i.e., repeated, unwelcome and sexually suggestive comments, gestures and physical contact, violates Article 134, UCMJ. We hold that, under the circumstances of this case, it does not.
I.
The appellant was assigned to an aviation squadron at Naval Air Station, Barber’s Point, Hawaii. To supplement his income, he worked part-time as a shift manager at the Pizza Hut, a concession restaurant aboard the air station. Record at 206. Between November 1991 and March 1992, the three female victims of the charged offenses also worked at the Pizza Hut in positions subordinate to the appellant’s. One was a third class petty officer (E-4) on active duty and assigned to another unit at Barber’s Point. The other two were wives of active duty service members. Record at 163, 184, 205. All three were in frequent contact with the appellant at the Pizza Hut.
From nearly the first day on the job, each of the women became the object of a nearly constant stream of sexually suggestive comments and other forms of sexually suggestive behavior from the appellant. He would make frequent reference to their breasts and buttocks, ask them out socially (although the appellant and two of the victims were married), stare leeringly and obviously at their bodies, make up passages of a sexual nature from novels one victim was reading, and touch or stroke them in a manner reasonably perceived by them to be sexually suggestive. Record at 166-76. Each victim made it clear to the appellant that she wanted him to stop. Yet, he persisted.
In a letter written to his military superiors when the matter came to their attention, the appellant described his behavior as innocent and done in a joking manner and with the intent to create a friendly, relaxed atmosphere on the job. He stated that he told the women to tell him if they were offended and that he would then stop kidding them but that none lodged an objection. Prosecution Ex. 4. When one of the women finally did make it clear to a superior manager at the Pizza Hut that she was offended, the appellant was fired from his job. Record at 215-16.
The foregoing behavior led to Specifications 4, 5, and 6 of Charge III. Specification 4, in particular, alleged that the appellant:
[D]id engage in a course of conduct towards [the victim] which course of conduct involved repeated and unwelcome comments and gestures toward the said [victim] and repeated and unwelcome physical contact of the said [victim] that, under the circumstances, was to the prejudice of good order and discipline in the armed forces and was of a nature to bring discredit upon the armed forces.
The other two specifications were similar in nature, except that they did not allege “gestures” and Specification 6 did not allege any physical contact. The physical contact alleged by Specifications 4 and 5 also formed the basis for several specifications of simple assault and battery under Article 128, UCMJ, 10 U.S.C. § 928 (Charge II).
II.
In an Article 39(a), UCMJ, 10 U.S.C. § 839(a), session, the appellant brought a motion to compel the Government to produce a bill of particulars. Rule for Courts-Martial (R.C.M.) 906. Record at 13. The defense position was that the specifications alleging sexual harassment were too vague and did not adequately put the defense on notice as to what to defend against. Appellate Ex. II. In response, the Government produced a bill of particulars, Appellate Exs. III and IV, which set forth the comments, gestures, and physical contact alleged in the specifications in the following detail:
The acts involving [the victim] occurred at Pizza Hut, Naval Air Station, Barbers Point, Hawaii from November 1991 to March 1992. They included the accused physically touching her face, chest, butt, back, shoulders, arms, and hands. The touching was frequent and unwelcome. The unwelcome and offensive comments and gestures of a sexual nature included but were not limited to stating how “fine” she was, how she had a “hot ass,” would stare her up and down, and would read sex *877scenes to her out of a book, and make comments about her body and her sex life. The comments and gestures were frequent and unwelcome.
Appellate Exs. III and IV.
The trial defense counsel asked the military judge to require even more specificity from the prosecution as to the precise comments and gestures upon which the Government would rely as the actus reus of the sexual harassment offenses. Record at 41-43. After repeated exchanges, the military judge was satisfied that the trial counsel had complied and denied the defense demand for more specificity. In response, the trial defense counsel declined to enter pleas to those offenses, stating that he could not do so because he was still not aware of which of the many acts set forth in the bill of particulars would actually constitute the offense under the Government’s theory of the case. The military judge entered pleas of not guilty to those offenses. Record at 63; R.C.M. 910(b). The trial defense counsel then announced his intention not to contest these particular offenses for the same reason, i.e., the lack of clarity as to what acts constitute the offense. True to his word, he did not address them in his argument to the members. Record at 323.
In his instructions to the members, the military judge described these particular offenses under the title, “sexual harassment.” He listed the elements for Specification 4 as follows:
That [at the place and on the dates alleged] the accused engaged in a course of conduct toward [the victim] which course of conduct involved repeated and unwelcome comments and gestures of a sexual nature and repeated and unwelcome physical contact with [the victim]; and That, under the circumstances, the conduct of the accused was to the prejudice of good order and conduct in the armed forces or was of a nature to bring discredit upon the armed forces.
Record at 329-30. The elements for Specifications 5 and 6 were similar. He also defined the term sexual harassment as including “repeated or deliberate offensive comments or gestures of a sexual nature.” After deliberating for nearly an hour, the members sought clarification concerning the nature of the offenses under Charge III. In response, the military judge repeated the elements and definition and told the members that while the first two specifications under Charge III alleged the offense of communicating a threat, the last three specifications alleged the offense of sexual harassment. Record at 342. In an Article 39(a), UCMJ, session, the trial defense counsel objected to the instructions regarding sexual harassment and stated his belief that the members’ query demonstrated their confusion as to precisely what conduct by the accused actually constituted the alleged sexual harassment. Record at 343. He maintained that this confusion proved the defense point at the outset that the Government had failed to identify just what offending behavior established the offense. The military judge noted the objection and retired the members again. They returned with findings of guilty to the three sexual harassment specifications under Charge III but found the appellant not guilty of the assaults under Charge II.
In the appeal of his conviction for these sexual harassment offenses, the appellant has asserted as error, inter alia, that the military judge did not correctly define the offense of sexual harassment for the members and that neither terminal element of Article 134, i.e., prejudice to good order and discipline or discredit to the service, was proved.1 While *878both assigned errors touch upon the central issue in this case, neither captures it precisely or completely. Therefore, we specified what we believe to be the central issue as well as an ancillary issue which had not been briefed. These specified issues are set out as follows:
I. WHETHER A COURSE OF CONDUCT DEFINED AS: REPEATED AND UNWELCOME COMMENTS AND GESTURES OF A SEXUAL NATURE AND REPEATED AND UNWELCOME PHYSICAL CONTACT TO THE PREJUDICE OF GOOD ORDER AND DISCIPLINE IN THE ARMED FORCES AND OF A NATURE TO BRING DISCREDIT UPON THE ARMED FORCES CONSTITUTES AN OFFENSE UNDER ARTICLE 134, UCMJ? (CITATIONS OMITTED.)
II. WHETHER THE PREEMPTION DOCTRINE PRECLUDES PROSECUTION OF THE “REPEATED AND UNWELCOME PHYSICAL CONTACT” ALLEGED IN SPECIFICATIONS 4, 5, AND 6 OF CHARGE III UNDER ARTICLE 134, UCMJ? (CITATIONS OMITTED.)
We received supplemental briefs from both parties addressing the specified issues and heard oral argument.2
III.
A fundamental feature of due process of law is that one’s guilt or innocence of a criminal accusation be determined by objective, clearly understood standards of criminality. Smith v. Goguen, 415 U.S. 566, 94 S.Ct. 1242, 39 L.Ed.2d 605 (1974). This feature is bound closely to another central theme of due process — that criminal statutes and implementing regulations provide fair notice to the public that certain proscribed behavior is subject to criminal sanction. Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974). To comply with these constitutional requirements, criminal statutes must define (and based on that definition, judges must accurately instruct the triers-of-fact) precisely what constitutes criminal behavior and set forth an adequate yardstick by which to distinguish it from non-criminal behavior. Smith, 415 U.S. at 574, 94 S.Ct. at 1248. The Due Process Clause of the Fifth Amendment to the United States Constitution applies to service members. United States v. Graf, 35 M.J. 450 (C.M.A.1992), cert. denied, — U.S. -, 114 S.Ct. 917, 127 L.Ed.2d 206 (1994); Cooke v. Orser, 12 M.J. 335 (C.M.A.1982). Accordingly, the principles set forth above are applicable to an accused facing trial by court-martial. United States v. Ettleson, 13 M.J. 348, 368 (C.M.A.1982).
The first and second clauses of Article 134, UCMJ, simply proscribe acts which are prejudicial to good order and discipline and are of a nature to bring discredit upon the armed forces, respectively. Manual for Courts-Martial, United States, 1984 (MCM), Part IV, ¶ 60e(2), (3). Facially, this very general and vague language would not seem to pass the due process tests set forth above. How*879ever, its application to service members has been upheld as constitutional by the United States Supreme Court. Parker. At the heart of the Court’s reasoning in Parker is its observation that, although the statutory language itself is broad and vague, application of Article 134 has been limited by the President through the Manual for Courts-Martial, by the military appellate courts through case law, and by long established military custom and tradition to behavior that is easily recognized by service members as subject to punitive sanction. Id. at 752-54, 94 S.Ct. at 2560-61. Indeed, the specific behavior alleged as a violation of Article 134 in Captain Levy’s case — uttering statements disloyal to the United States — was, and still is, listed as one of the examples of an Article 134 violation in the MCM. MCM, Part IV, ¶ 72.
To keep faith with the limitations impliedly set down by the Court in Parker, specifications drawn under Article 134 must allege conduct clearly defined and easily recognizable in the military context as criminal. United States v. Choate, 32 M.J. 423 (C.M.A.1991); United States v. Woods, 28 M.J. 318 (C.M.A.1989); United States v. Davis, 26 M.J. 445 (C.M.A.1988); United States v. Sadinsky, 14 C.M.A. 563, 34 C.M.R. 343 (1964); United States v. Henderson, 32 M.J. 941 (N.M.C.M.R.1991), aff'd, 34 M.J. 174 (C.M.A.1992); United States v. Williams, 26 M.J. 606 (A.C.M.R.1988). By contrast, convictions based upon statutory language that does not adequately draw a line between criminal and non-criminal behavior have been found to be unconstitutional as violative of due process of law. Kolender v. Lawson, 461 U.S. 352, 103 S.Ct. 1855, 75 L.Ed.2d 903 (1983); Smith; United States v. Johanns, 20 M.J. 155 (C.M.A.), cert. denied, 474 U.S. 850, 106 S.Ct. 147, 88 L.Ed.2d 122 (1985). For example, and with particular relevance to this case, a sexual harassment statute in Oregon that prohibited conduct that “alarmed or seriously annoyed” the victim was held unconstitutional. State v. Sanderson, 33 Or.App. 173, 575 P.2d 1025 (1978).
IV.
The principle that specifications alleging violations of Article 134 must be clear in meaning and scope applies with even greater force to constitutionally protected activity, such as verbal expression.3 United States v. Priest, 21 C.M.A. 564, 45 C.M.R. 338 (1972). In fact, each of the recognized forms of speech specifically proscribed by the UCMJ and the MCM is described by a particular label that sets forth a clear and objective standard by which to identify it as criminal and thereby distinguish it from non-criminal expression. In each, the label is an element of the offense which, as a legal term of art, is usually defined for the triers-of-fact. For example, indecent language, United States v. French, 31 M.J. 57 (C.M.A.1990), disrespectful language, United States v. Wasson, 26 M.J. 894 (A.F.C.M.R.1988), and language that communicates a threat, United States v. Johnson, 21 C.M.A. 279, 45 C.M.R. 53 (1972), or promotes disloyalty to the United States, United States v. Harvey, 19 C.M.A. 539, 42 C.M.R. 141 (1970), all describe forms of expression that are clearly recognized as punishable in nature. Likewise, provoking words, under Article 117, UCMJ, 10 U.S.C. § 917, a false official statement under Article 107, UCMJ, 10 U.S.C. § 907, and perjury under Article 131, UCMJ, 10 U.S.C. § 931, are all forms of expression whose criminal nature is easily determined.
By contrast, the verbal and non-verbal expression alleged in Specifications 4, 5, and 6 of Charge III in this case carries no such label or criminal description. Comments and gestures described only as “repeated,” “unwelcome,” and “of a sexual nature” simply do not, by themselves, provide a definitive standard of behavior subject to punitive sanction. These descriptive terms are not inherently criminal or even necessarily pejorative in nature; they are basically neutral.4 As such, *880they do not serve as an adequate standard by which to determine criminal behavior.5
In addition, we note that the offense alleged in these specifications is not listed in the MCM and a review of the ease law reveals no comparable offense.6 Finally, we are unaware of any regulation or well-established custom of the service that proscribes behavior that is characterized only as repeated and unwelcome comments and gestures of a sexual nature. If there is any such regulation or custom, no evidence of its existence was introduced at trial. In other words, none of the limiting factors that were persuasive in Parker v. Levy is present in this case.
V.
The specifications in question purport to allege an offense of sexual harassment. That is the title the military judge attached to the specifications and defined for the members. Record at 380.7 Sexual harassment is a form of maltreatment of a subordinate, in violation of Article 93, UCMJ, 10 U.S.C. 893. MCM, Part IV, ¶ 17c.(2). United States v. Kroop, 38 M.J. 470, 472 n. 1 (C.M.A.1993). It is also the subject of a Department of the Navy policy directive, Secretary of the Navy Instruction (SECNAVINST) 5300.26A of 2 Aug 89 (in effect at the time of trial).8 Pertinent provisions of that directive are set forth as follows:
Sexual harassment is defined as a form of sex discrimination that involves unwelcome sexual advances, requests for sexual favors, and other verbal or physical conduct of a sexual nature when:
c. such conduct interferes with an individual’s performance or creates an intimidating, hostile, or offensive environment. Any military member or civilian employee in a supervisory or command position who uses or condones implicit or explicit sexual *881behavior to control, influence, or affect the career, pay, or job of a military member or civilian employee is engaging in sexual harassment. Similarly, any military member or civilian employee who makes deliberate or repeated unwelcomed verbal comments, gestures, or physical contact of a sexual nature is also engaging in sexual harassment.
See enclosure (1) to SECNAVINST 5300.-26A.
Regulatory policy such as that contained above often reflects a long standing “custom” of the service, and as the Supreme Court made clear in Parker v. Levy, prosecution under Article 134 can be constitutionally based upon custom and usage. 417 U.S. at 754, 94 S.Ct. at 2561; United States v. Johanns, 20 M.J. 155 (C.M.A.), cert. denied, 474 U.S. 850, 106 S.Ct. 147, 88 L.Ed.2d 122 (1985); MCM, Part IV, ¶ 60c(2)(b). The difficulty in using this statement of policy as a basis to affirm this conviction on appeal is two-fold. First, the question of whether the appellant’s conduct violated a custom of the Navy against sexual harassment was not litigated below. See United States v. Wales, 31 M.J. 301 (C.M.A.1990). Second, the definitional terms of sexual harassment quoted above highlight the shortcomings of the specifications in question even more. To constitute sexual harassment under Navy policy, the behavior must not only be of a certain nature, it must also cause a certain result, namely, interference with the victim’s job performance or creation of a “hostile” working environment. Those key features of sexual harassment are at least standards that can be measured objectively. Furthermore, they appear to support the inference that the policy is limited to the military workplace, not off-duty civilian employment such as the case here.
Likewise, the definition in the U.S. Navy Regulations provision that prohibits sexual harassment contains limitations not found in this case. That provision describes the prohibited behavior as “offensive” comments and gestures, an arguably objective (if not entirely clear) standard. It also appears to limit the scope of the provision to the military work environment. U.S. Navy Regulations § 1166 (1990). Even the relevant portion of the definition of sexual harassment taken from the MCM provision describing Article 93, UCMJ, and provided by the military judge, uses the term “offensive” to describe comments and gestures that constitute sexual harassment. Furthermore, to violate Article 93, sexual harassment must amount to cruelty, oppression, or maltreatment, elements that are explicitly measured by objective standards. MCM, Part IV, ¶ 17e.(2). This requirement assures that innocent behavior will not be trapped within the scope of the offense.
The elements of the offenses in this case, as set forth by the military judge, include none of these terms. We need not decide today if the inclusion of the terms discussed above would have been sufficient to describe an offense under Article 134.9 It is clear that, without them, the charged behavior does not rise to the level of criminal conduct.
VI.
The foregoing would seem to lead to a holding that the specifications in question fail to state an offense. The test for sufficiency of a specification is whether it states the elements of the offense; whether the defense is adequately apprised of what it must defend against; and whether the accused is protected against a subsequent prosecution. United States v. Sell, 3 C.M.A. 202, 11 C.M.R. 202 (1953). Despite his trial defense counsel’s protestations to the contrary, the appellant was on notice as to the behavior that he was required to defend against through the bill of particulars and, for that reason as well, was protected against subsequent prosecution. Moreover, one can reasonably infer the listed *882elements from the actual wording in the specification. United States v. French, 31 M.J. 57, 60 (C.M.A.1990). The issue here is more fundamental than simply whether these specifications capture the elements sufficiently to withstand an attack of legal insufficiency. It is whether the elements themselves— as listed by the military judge for the members — even describe a violation of Article 134 at all.
It is in the instructions to the members that the fatal limitations of the charged offenses are most clearly exposed. Instructions provide the court-martial the legal framework within which it determines the accused’s guilt or innocence. United States v. O’Hara, 14 C.M.A. 167, 33 C.M.R. 379 (1963). The standard for instructional adequacy is whether the instructions as a whole provide meaningful legal principles for the court-martial’s consideration. United States v. Truman, 19 C.M.A. 504, 42 C.M.R. 106 (1970). Based on the instructions provided by the military judge in this case, the members were permitted to find the appellant guilty of a violation of Article 134 based on evidence of comments and gestures that were: 1) made more than once; 2) undesired by the intended recipients; and 3) pertained to sexual matters.10 They were not required to determine whether these comments and gestures violated any standards of decency, standards of departmental policy, or custom of the service; whether they were offensive in nature or in violation of any other traditional norm commonly recognized as criminal; whether they were made with specific intent to harass or any other impure motive or state of mind; or whether they interfered with the victim’s employment or, for that matter, had any deleterious effect. In other words, no standard was imparted by which to distinguish non-criminal from criminal behavior. Accordingly, we find that the military judge provided an inadequate legal framework within which to determine whether the appellant’s behavior violated Article 134, UCMJ, and, therefore, his conviction of these specifications cannot stand.11 Screws v. United States, 325 U.S. 91, 107, 65 S.Ct. 1031, 1038, 89 L.Ed. 1495 (1945); United States v. Groce, 3 M.J. 369 (C.M.A.1977); United States v. Asfeld, 30 M.J. 917 (A.C.M.R.1990).12
VII.
Regarding the appellant’s third assigned error, we find that the military judge did not abuse his discretion when he denied the challenge for cause against LCDR Huddleston. United States v. White, 36 M.J. 284 (C.M.A.1993), cert. denied, — U.S. -, 114 S.Ct. 918, 127 L.Ed.2d 212 (1994). We are confident that this member was able and inclined to follow the military judge’s instructions regarding reasonable doubt and did so, notwithstanding her answers to the trial defense counsel’s confusing questions. The remaining assignments of error have been previously decided adversely to the appellant’s positions and are, therefore, devoid of merit. Weiss v. United States, — U.S. -, 114 S.Ct. 752, 127 L.Ed.2d 1 (1994); United States v. Corl, 6 M.J. 914 (N.C.M.R.), petition denied, 8 M.J. 41 (C.M.A.1979).
Accordingly, the findings of guilty to Specifications 4, 5, and 6 of Charge III and the *883sentence are set aside. Specifications 4, 5, and 6 of Charge III are dismissed. The findings of guilty to Specification 3 under Charge III and to Charge III are affirmed. The case is returned to the Judge Advocate General who may return it to the same or a different convening authority who may order a rehearing on the sentence. If he finds a rehearing to be impractical, he may approve no punishment.

. I. THE MILITARY JUDGE’S FAILURE TO GIVE A PROPER INSTRUCTION DEFINING "SEXUAL HARASSMENT” CAUSED PLAIN ERROR.
II. MAKING INAPPROPRIATE SEXUAL COMMENTS TO JUNIOR EMPLOYEES AT A ON-BASE CIVILIAN ESTABLISHMENT WHILE EMPLOYED AS A SHIFT MANAGER FAILS TO ESTABLISH A LEGAL OR PRIMA FACIE ARTICLE 134 VIOLATION BECAUSE SUCH CONDUCT IS NEITHER CONDUCT PREJUDICIAL TO GOOD ORDER AND DISCIPLINE NOR SERVICE DISCREDITING. (FOOTNOTE OMITTED.)
III. THE MILITARY JUDGE ERRED IN FAILING TO APPLY THE "LIBERAL GRANT MANDATE” ESPOUSED BY THE COURT OF MILITARY APPEALS WHEN THE JUDGE DENIED DEFENSE COUNSEL’S CHALLENGE FOR CAUSE AGAINST A MEMBER WHO STAT*878ED THAT DESPITE THE PRESUMPTION OF INNOCENCE, SHE WOULD STILL FIND THE ACCUSED GUILTY EVEN IF THE GOVERNMENT FAILED TO PROVE ITS CASE.
IV. APPELLANT’S COURT-MARTIAL VIOLATED HIS FIFTH AMENDMENT DUE PROCESS RIGHT BECAUSE ARTICLE 52(a)(2), U.C.M.J., ALLOWED A THREE MEMBER SPECIAL COURT-MARTIAL PANEL TO CONVICT APPELLANT WITH THE POSSIBLE CONCURRENCE OF TWO OF THE VOTING MEMBERS.
V. THE COURT-MARTIAL DID NOT HAVE JURISDICTION BECAUSE THE MILITARY JUDGE WAS NOT APPOINTED TO A FIXED TERM OF OFFICE. (CITATION OMITTED.)
VI. THIS COURT HAS NO JURISDICTION BECAUSE THIS COURT’S JUDGES WERE NOT APPOINTED TO A FIXED TERM OF OFFICE. (CITATION OMITTED.)
VII. APPELLANT’S COURT-MARTIAL LACKED JURISDICTION BECAUSE THE MILITARY JUDGE WAS DESIGNATED IN VIOLATION OF THE APPOINTMENTS CLAUSE OF THE CONSTITUTION. (CITATION OMITTED.)
VIII. BECAUSE THIS COURT’S JUDGES WERE APPOINTED IN VIOLATION OF THE APPOINTMENTS CLAUSE, THIS COURT HAS NO POWER TO REVIEW APPELLANT’S CASE. (CITATION OMITTED.)


. Oral argument was heard on 15 July 1994 at the Naval Legal Service Office, Norfolk, Virginia, as part of this Court’s outreach program, which is designed to expose the appellate process to court-martial practitioners and other interested members of the Naval Service.


. A substantial portion of the appellant’s behavior was verbal and even non-verbal expression (gestures).


. "Unwelcome” comes the closest to being a criminal "label.” Yet, it, too, is insufficient because it would permit conviction on the sole basis that the behavior was not wanted by the intended recipient. See United States v. Asfeld, 30 M.J. 917, 923 (A.C.M.R.1990). One accused of crime is entitled, as a matter of due process, to have his conduct judged according to some rec*880ognized, objective standard of criminality and not to rest solely upon the particular sensitivities of those who witness the conduct. Smith v. Goguen, 415 U.S. 566, 94 S.Ct. 1242, 39 L.Ed.2d 605 (1974).


. Arguably, when faced with the allegations in Specifications 4, 5 and 6 of Charge III, an accused could also claim that he was denied due process because he was not on notice that the conduct of which he was accused was subject to punitive sanction. Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974); United States v. Van Steenwyk, 21 M.J. 795 (N.M.C.M.R.1985). We need not explore that question in this case because this appellant did not make that claim at trial and has not done so on appeal. In any event, it would have been difficult to make in his case. In particular, there is evidence in the record (Prosecution Ex. 7) that the appellant was on notice that his behavior was offensive. Furthermore, as appellate Government counsel notes in her brief, no one in the "post-Tailhook” Naval Service can reasonably claim that he or she was unaware that such conduct was improper.


. In his dissent. Senior Judge Welch refers to the act of cross-dressing on a military installation that formed the basis for conviction in United States v. Guerrero, 33 M.J. 295 (C.M.A.1991), cert. denied, - U.S. -, 112 S.Ct. 1173, 117 L.Ed.2d 418 (1992), as an example of comparable behavior. We distinguish that case for two reasons. First, the context in which Chief Petty Officer Guerrero’s perverse behavior took place — as a direct affront to his military peers and subordinates — brings it into the sphere of proscribed behavior that is easily recognized as such by the average man or woman in uniform. Second, the allegation against that accused contained the elemental term “wrongfully,” which at least imparted some objective standard of criminality. United States v. Guerrero, 31 M.J. 692, 693 n. 1 (N.M.C.M.R.1990), aff'd, 33 M.J. 295 (C.M.A.1991), cert. denied, - U.S. -, 112 S.Ct. 1173, 117 L.Ed.2d 418 (1992).


. The appellant asserts that the definition of sexual harassment is inadequate even though, as the Government notes, it is an exact match of the version found in the MCM provision that addresses the offense of maltreatment of a subordinate under Article 93, UCMJ, 10 U.S.C. § 893. MCM, Part IV, ¶ 17c.(2). On the other hand, the definition does omit several key aspects found in the definition of sexual harassment in Navy policy directives in effect at the time (discussed below). In the end, the adequacy of the military judge’s definition is not really the issue here. In fact, we find his act of defining that term to be a virtually meaningless exercise because he did not tell the members what to do with the definition. He did not relate it to the elements of the offense or, in any other manner, tell them how to apply it to the question of guilt or innocence.


. That directive has been superseded by a second version, SECNAVINST 5300.26B of 6 Jan 93, which purports to make its requirements punitive in nature and therefore subject to prosecution under Article 92, UCMJ, 10 U.S.C. § 892.


. Our Army brethren found the Army’s sexual harassment directive insufficient to establish conduct subject to prosecution under Article 92, UCMJ, in United States v. Asfeld, 30 M.J. 917 (A.C.M.R.1990). Part of the reason was the absence of an objective standard to measure the criminality of the accused’s behavior. 30 M.J. at 923. See also LCDR J. Richard Chema, JAGC, USN, Arresting “Tailhook”: The Prosecution of Sexual Harassment in the Military, 140 Mil. L.Rev. 1 (Spring 1993). The Chema article provides an insightful analysis of the difficulties of prosecuting military members under the Navy's sexual harassment directive.


. We recognize, of course, that, in addition to the above,’ the members had to be satisfied that the appellant’s verbal and non-verbal behavior was either prejudicial to good order and discipline or was of a nature to bring discredit upon the armed forces. Even if we were to agree that one of these terminal elements was proved beyond a reasonable doubt, that element alone would not transform behavior that is merely offensive in a moral or social sense or that is not otherwise prohibited into criminal conduct. United States v. Davis, 26 M.J. 445 (C.M.A.1988); Johanns; Henderson, 32 M.J. at 944.


. It is important to emphasize that our holding is not intended to suggest that the appellant's patently obnoxious behavior could never be the basis of a properly alleged violation of Article 134, UCMJ, accompanied by proper instructions to the trier-of-fact. Whether it could be is a question we must leave for another day. Certainly, his conduct appears to be the type proscribed by Navy policy discussed above. However, as noted above, that policy appears to be directed toward such behavior within the military working environment, not the off-duty employment situation in this case.


. Our resolution of the first specified issue renders the second specified issue moot, such that an answer to it would be no more than obiter dictum.